18-cv-10225-MLW Document 310-2 Filed 07/29/19 Page 1of1

Case 1

 

M&2019

  

12/14/2018

 

6/R/2018

22019

L222018

1292018

RIO

JANI

124/208

S209

 

EXHIBIT A

 

 

 
  

 

 

 

 

 

   
    

 

   

 

   

  

  

 

 

    

  

 

 

 

 

 

     

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

  

 

 
  

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TES ESM esr
Unknown [Unknown [You Yes No H42019INA hist Fon
fed 2019; cnotinued
Ver You LH Approved [Unknown Unknown [Yes Vex Ne [flay 12.HtarTinsia 201. com Ww 019] detention Yes Hon
Mohamad Musant, K60.03%-
View Yes 149 Approved [Unknown  [Unknewn [Yes You No SO, nayat renanilawcom NA SVN A Wes HOD
M1201 9_ continue
Kimberly Williams, Rubin dctention: 62019,
Mometlsau PC, 180 day review
Cape Verde Ves Ves-7Q017 Approved [Pending Unknewn | ¥ick Yo Ro W077, brie rubs NIA 12/14/2018] continued detention [Yeu FOD
Molly M MeGee, 61 7-871-
Dominican eto,
Republic Vow Vestal Pending Unknown [Unknown [Yes No mmepesurtachelradolaw.com [NIA AAISAO1IINIA Yes bon
Jeffrey Rubin, 617670077, SP 2019, contimas
E] Salvador Vice Ves-9 25/1 Pending Pending Unknown [Yes Yes ST1e laws Tubinpont com INIA tertiary Ves
Karol Canals, S08-455-5555, 3272019, continve
\Cane Verde vo Yes I22W18 Approved [Unknown [Unknown [Ves Ves No KLeanalea jocprimaldilaw com |NUA 126)2019) detention Yes hop
F BAjuc?, dows Anon,
S0%477-S00,
pret? 1) 714 men.com BLA POCR Cundactad.
Jefiey Rubin, 617-367-0077, O1IS2019, POCR
Nes thre rubinpom com, FED. Decision 11/28 2019;
repectent Jefirey Rubin, 617-367-0077, FIC decimon issued
Vex Pending [Unkmmn [Yee Ves ie ihr rubinpom com NIA LLze200K]s.24/2018 Ves HOD
Post 180): Field Office]
Deisien 02042019
BOR: Tans, Jared, 617-481. based on a Ist Cor Ce
1724, TA: Silverman. fowant stay that was ised:
A. 617-SA2-SETT, Stay denied on
ecw rsllp.net. FED: Susan 42419: HQ Post
Church, 617.354.2944, TsO) decrssan
Guanes Biscau [Yoo Yeo tudsu?  |Appewed [Unksown [Unknown [Yoo Yes Ne shot demtviecburch com 1o 26/2018 Lies2o1s[s- 292019 Yes Hop.
POCR condactad
1hOn 201k: POCR
Woctsron PLT DOS,
Pest 180 POCR
Decisis:
Susan Pires, 40) -273-4900, ads TO19,
[Cape Vente We Yes-7/9/12 Pending Unknown [Unknown [Yes You Na Vex On
387-0400
Brasil Vex Yee 82906 [Approved [Unknown [Unknown [Yee Yes No anthonyéa adragope.com NIA Yes FO.
90 day POCR
conducted 3819
continued detenien:
Daniel Marcus, 860-5 é inmisent Remnal
Vex Veu-1 020 1X Unknown [Yes Ves Re daniel marcus sdb lob! NA D214 R | Notice tssued £2K 19 [Yes On
Abdil Abdurahman, 860-23]~
KtKO,
Vex Vou S17 Approved [Unknown [Unknown [Vex Yes Na Jaabdurahmun’a batmlw.com [N'A SIVA bind FOD

 

Page Lofl

 
